Title: To James Madison from William C. C. Claiborne, 24 January 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans January 24. 1804
The French vessel which I mentioned to you in my last letter, has been brought to at Plaquemines, but not having yet received an official report from the officer, I am unable to give you a particular account of the passengers.
The period allowed by the Treaty for the withdrawing of the French and Spanish forces from the ceded Territory expires on this day, and still little or no preparation is made for an embarkation. The Commissioners of the United States addressed a letter to Mr. Laussat on yesterday and urged the strict execution of the Treaty in this particular—his answer is not yet received.
The Spaniards have in this City (I understand) about two hundred men and near thirty officers; they retain a part of the Barracks and the public Warehouses are still occupied by their military stores. But otherwise the United States experience no injury by their remaining. The Spanish officers since the delivery of this City to the American Commissioners, have conducted themselves with great propriety, and manifested a friendly disposition to the authorities of the United States. The Spanish troops are in excellent subordination, and have not in the least degree interrupted the harmony of the City. I cannot speak equally favourable of the French forces; these indeed are inconsiderable; I believe they have no soldiers, but few sailors, and only eight or ten officers: but some of these are mischievous, riotous, disorderly characters, and have contributed greatly to disturb the peace and quiet of the City. There are also in New Orleans between twenty and thirty young adventurers from Bourdeaux and St Domingo, who are troublesome to this society. They are men of desperate fortunes—with some information and inflated with an idea of the invincibility of Bonaparte, and the power of the French Nation. They feel mortified at the possession of this Province by the United States, and seem determined to sower the inhabitants as much as possible with the American Government. The means they use are the dissemination of falsehood (which among the uninformed and credulous pass current) and incessant efforts to foment divisions among the Creoles of the Country and the natives of the United States who are here. These disorderly men have an extensive range for the display of their mischievous dispositions. The language, manners and habits of the people here are french, and a strong partiality still exists for the French Nation—added to this the ignorance and credulity of the mass of the people: and here Sir, is the great source of misfortune. Until information is more generally diffused, the American Government will not have fair play in this Province, and a virtuous Magistrate may be ruined by misrepresentation; for the people may be made to believe any thing.
I conceive that the diffusion of information among this people is so essential to their political happiness and to the welfare of the American Government, that I would think it wise policy in Congress to appropriate one hundred thousand dollars annually for the encouragement of education in Louisiana.
Many of the citizens of New Orleans and its vicinity have expressed some inquietude at not being invited to take the oath of allegiance to the United States, and I learn that the Americans who are here, censure me greatly for not calling upon the people of Louisiana generally to take oaths of abjuration and allegiance. I conceived it my duty to await instructions from the President on this point. In a proclamation upon this subject, it might have been proper to define the limits of the ceded Territory, and this I was not authorized to do. The prevailing opinion here is, that West Florida is not included in the cession to the United States. Mr. Laussat avows this opinion, and in this particular the Spanish Commissioners accord with him most heartily. There are few men of fortune in New Orleans but have been engaged in the land speculations in Florida, and it is strongly suspected that the French and Spanish officers who are here, are also concerned, and hence arises their solicitude. I should suppose however, that this question must be decided by the Treaty, and it seems to me that a just construction thereof, must extend the cession eastward to the limits of Louisiana as possessed formerly by France. I believe myself that Spain is jealous of our pretensions to the West, and that it would be no difficult task to obtain a cession of both Floridas for a relinquishment of our claims to all the country west of the Sabine river. I believe also, that if we were to insist on our claim (under the Treaty of cession) to the country as far as Perdigo, Spain would be disposed to concede, unless indeed she should be encouraged in a refusal by France, and on this point Mr. Laussat of late evidences so lively an interest, that I suspect his feelings are either in unison with those of his Court, or the suspicions which are (partially) entertained here, of his being concerned in the land speculations in Florida, are well founded.
A Detachment of troops under the command of a Lieutenant Hopkins have proceeded to the Atakapas, and over that District I have appointed Lt. Hopkins Civil Commandant. He is a young man of prudence, good information and possesses some knowledge of the French language. The inhabitants of the Atakapas District are divided into factions and much disorder prevails among them. A man of the name of St Julien, an inhabitant of Atakapas, and a zealous frenchman, was charged about six or seven months ago, by the then Spanish Commandant of the District, with the murder of his wife. St Julien was arrested and conveyed to the Jail of this City where he remained until the Province was surrendered to France when St Julien was released by the Prefect, and the Commandant of the District removed. The Prefect in his decree releasing St. Julien made some preliminary remarks which were viewed by the Marquis de Casa Calvo as impeaching the honor of the Government of Spain, and excited in his breast angry sensations: The Prefect however, bound St. Julien in a recognizance to appear whenever called upon by the Tribunals of Louisiana. Immediately on my arrival my attention was solicited to St. Julien’s case. The Prefect and the Marquis manifested equal anxiety, and the subject seemed to excite much public solicitude. I at first determined to do nothing in the business; but St. Julien and his friends prayed that I would direct an enquiry in order that he might prove his innocence, and the guilt of his accusers: the latter and their friends were equally solicitous for an enquiry, in order that they might exonerate themselves from the suspicions of persecution and murder which had attached to them, I have therefore continued St. Julien in his recognizance and directed Lt Hopkins to examine witnesses for and against St Julien, and to forward the depositions to me and await my further orders. I have been thus particular on this subject, because, I have understood that one Alexander De Clouet who is St Julien’s accuser, supposes that great injustice is done him in St. Julien’s not being remanded to prison, and that he contemplates seeking redress by a memorial to the President.
There is another case in which I learn I have given dissatisfaction to the parties, and they propose appealing to the President. A citizen of this place claims the land on which one of the forts in this City is erected. He says the land was taken from him (without any compensation) by the Baron de Carondelet, and that the Treaty having secured to the inhabitants their property, that instrument will be violated if the ground is not immediately restored to him. This man was informed that the forts of the City were surrendered to the United States and could not be relinquished by me. That if he would state his case, I would transmit it to the Executive, who would do him strict justice. The other day, I granted permission to the Mayor of the City, to remove the dirt from some useless out-works adjoining the Fort alluded to to repair a breach in the Leveé. The citizen again remonstrated, and says his private rights are violated, and that he must look to the President for redress. Thus you see Sir, that it will not be an easy task to give satisfaction to this uninformed people. Accept assurances of my high and respectful consideration.
William C. C. Claiborne
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13); Tr (DNA: RG 46, President’s Messages, 8A-E2). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner.




   
   A copy of Claiborne and Wilkinson to Laussat, 23 Jan. 1804, was enclosed in Claiborne and Wilkinson to JM, 7 Feb. 1804. The commissioners repeated their earlier offer to assist Laussat in carrying out the treaty terms by evacuating the French troops from Louisiana by 24 Jan. 1804 and told Laussat that they were concerned about the presence of itinerant French citizens, who were allegedly encouraged by French officers to incite a disorderly and tumultuous spirit in the city.



   
   See Daniel Clark to JM, 3 Dec. 1803, and n. 4.



   
   Filed with Claiborne’s letter are three memorials dated 5 Jan. (2 pp.; in French; docketed by Wagner: “Papers accompanying the representation of Mr. De Clouet. Answered 20 [19] June 1804 to Govr. Claiborne & enclosed the letter addressed to the President.”), 11 Jan. (8 pp.), and 16 Jan. 1804 (6 pp.), from Alexander DeClouet, “Capn. in his Catholic Majesty’s service, and Commandant of the Militia of Atakapas when under the Spanish Sovereignty,” and six others who claimed to have been accused of murdering Mme St. Julien. They requested that the proceedings instituted by the Spanish be reopened, that Louis Deblanc, who was appointed commander at Attakapas by Laussat, be removed, that Joseph Saurel (or Sorrel), commandant at the time of the murder, be made to explain his inadequate investigation, that St. Julien’s property be sequestered, and that a special investigative tribunal be appointed. In the 16 Jan. 1804 deposition they argued that Claiborne’s intention to have Henry Hopkins investigate the case was insufficient, as Hopkins had no knowledge of French or of local customs and geography and, as a military man, might not sufficiently comprehend the laws. On 24 Jan. 1804 Claiborne issued a decree permitting St. Julien to return to Attakapas and ordering him to report to Hopkins (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:349). For a list of other documents dealing with the case, see Carter, Territorial Papers, Orleans, 9:258–59 and n. 13. For JM’s 19 June 1804 letter to Claiborne, see Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:278–79.


